DETAILED ACTION
This office action is in response to the application filed August 4, 2021 in which claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one magnetic connector comprising a male element and a female element … the male element in the form of a button and the female element configured as a seat for receiving the button as recited in claims 2 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner seat pad located in the seating area and a fastening zone located at or close to a rear edge of the seat pad as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 6-8 are objected to because of the following informalities:  Claim 1 recites the limitation “a bottom-rear portion which has a greater elongation resistance” and claims 6-8 which depend from claim 1 each recite “said portion with a greater elongation resistance.”  However, for further clarity it is respectfully suggested that the limitations in claims 6-8 be amended to recite, for example, “the bottom-rear portion of the brace section.”
Claim 1 recites the limitation "the remaining portion of the brace section."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rear" on line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the waistline."  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the seating area."  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the rear edge of the seat pad."  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the rear part of the garment."  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “an upper brace section,” “the brace section,” and “the remaining portion of the brace section.”  These limitations render claim 1 indefinite because it is unclear whether they are all reciting the same section, are reciting two separate sections, or are reciting three separate sections.  For purposes of examination, it will be interpreted that the “upper brace section” and “the brace section” are referring to the entirety of the brace section while “the remaining portion of the brace section” is referring to a subsection of the brace section.  Claim 7 recites the limitation “the top section” and claim 8 recites the limitation “the upper section.”  These limitations render claims 7 and 8 indefinite because they lack proper antecedent basis and it is unclear how they relate to each other as well as the three brace section recitations in claim 1.  For purposes of examination, the limitations in claims 7 and 8 will each be interpreted as referring to the subsection “the remaining portion of the brace section.”  Appropriate correction is required.
Claim 2 recites the limitation “said at least one magnetic connector.”  This limitation renders claim 2 indefinite because it is unclear how this limitation relates to the “at least one releasable magnetic connector,” as recited in claim 1, from which claim 2 depends.  For purposes of examination, it will be interpreted that both limitations refer to the same at least one releasable magnetic connector.  Appropriate correction is required.
Claim 3 recites the limitation “the connector.”  This limitation renders claim 3 indefinite because it is unclear how this limitation relates to the “at least one releasable magnetic connector,” as recited in claim 1, from which claim 3 depends.  For purposes of examination, it will be interpreted that both limitations refer to the same at least one releasable magnetic connector.  Appropriate correction is required.
Claim 3 recites the limitations “a male connector” and “female connector.”  These limitations render the claim indefinite because it is unclear how they relate to the “male connector” and “female connector” as recited in claim 2 from which claim 3 depends.  For purposes of examination, it will be interpreted that each of the male connector limitations is referring to the same connector and each of the female connector limitations is referring to the same female connector.
Claim 6 recites the limitation “a releasable magnetic connector.”  This limitation renders claim 6 indefinite because it is unclear how this limitation relates to the “at least one releasable magnetic connector,” as recited in claim 1, from which claim 6 depends.  For purposes of examination, it will be interpreted that both limitations refer to the same at least one releasable magnetic connector.  Appropriate correction is required.
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-10 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 0,366,475 Gilmore in view of US Pub No. 2010/0275345 Dudenhoeffer and in further view of US Pub No. 2011/0083254 Trutna et al.
To claim 1, Gilmore discloses a sports garment comprising a brace section (annotated Figure, see below; line 12 – line 82), wherein the brace section:
comprises a bottom-rear portion (AA) and a remaining portion (BBC) of the brace section, the bottom-rear portion of the brace section having a greater elongation resistance than the remaining portion of the brace section (see annotated Figure; line 24 – line 82),
the brace section being fastenable to a lower body garment by means of at least one connector (aa) at a rear of the lower body garment (see annotated Figure; line 82).

    PNG
    media_image1.png
    850
    513
    media_image1.png
    Greyscale

While it is known that suspenders are generally attached to lower body garments including shorts, Gilmore does not specifically disclose the brace section being fastened to shorts.
However, Dudenhoeffer teaches a sports garment comprising a brace section being fastened to shorts (54) (see especially Figures 4A-4B; para. 0019).
Gilmore and Dudenhoeffer teach analogous inventions in the field of garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached the brace section of Gilmore to shorts as taught by Dudenhoeffer in order to provide the brace section for its intended purpose which is to securely hold a pair of pants/shorts in their upright position against a user’s body so that they do not fall down.  
The modified invention of Gilmore (i.e. Gilmore in view of Dudenhoeffer, as detailed above) teaches a sports garment wherein the brace section is fastenable to shorts at a rear of the shorts by means of at least one connector, the at least one connector being button-hole devices (see annotated Figure; lines 24-29).
The modified invention of Gilmore does not teach a sports garment wherein the brace section is fastenable to shorts at a rear of the shorts by means of at least one connector, the at least one connector being at least one releasable magnetic connector.
However, Trutna teaches a sports garment wherein a brace section is fastenable to a lower body garment by means of at least one releasable magnetic connector (see all Figures; Abstract; paras. 0077-0099).
The modified invention of Gilmore and Trutna teach analogous inventions in the field of garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Gilmore such that the at least one connector is at least one releasable magnetic connector as taught by Trutna because Trutna teaches that this configuration is known in the art and beneficial for allowing braces to be attached without careful alignment of the connectors (para. 0005) as would be required with the button-hole devices of Gilmore.  It would further have been obvious to one of ordinary skill as a simple substitution of one well-known connector type with another to yield the predictable result of attaching the brace section to a lower body garment.

To claim 2, the modified invention of Gilmore (i.e. Gilmore in view of Dudenhoeffer and Trutna, as detailed above) further teaches a sports garment wherein said at least one releasable magnetic connector comprises a male element (59) and a female element (58) which engage together by means of magnetic attraction (see Figures 1-4 of Trutna; para. 0077 of Trutna).

To claim 3, the modified invention of Gilmore (i.e. Gilmore in view of Dudenhoeffer and Trutna, as detailed above) further teaches a sports garment wherein the at least one releasable magnetic connector comprises the male element in the form of a button and the female element configured as a seat for receiving the button (see Figures 1-4 of Trutna; paras. 0077-0079 of Trutna). 

To claim 4, the modified invention of Gilmore (i.e. Gilmore in view of Dudenhoeffer and Trutna, as detailed above) further teaches a sports garment wherein the brace section is fastened at the rear of the shorts in a rear fastening zone which is situated underneath a waistline of the shorts (see annotated Figure of Gilmore and Figures 23-25 of Trutna).

To claim 6, the modified invention of Gilmore (i.e. Gilmore in view of Dudenhoeffer and Trutna, as detailed above) further teaches a sports garment wherein the bottom-rear portion of the brace section comprises two braces or brace segments (AA of Gilmore) each terminating in the at least one releasable magnetic connector (58,59 of Trutna) for fastening to the shorts (see Figures 4A-4B of Dudenhoeffer).

To claim 7, the modified invention of Gilmore (i.e. Gilmore in view of Dudenhoeffer and Trutna, as detailed above) further teaches a sports garment wherein the remaining portion of the brace section forms a pair of braces with a rear intersection (C of Gilmore) and said bottom-rear portion of the brace section (see annotated Figure of Gilmore).

To claim 8, the modified invention of Gilmore (i.e. Gilmore in view of Dudenhoeffer and Trutna, as detailed above) further teaches a sports garment wherein the remaining portion of the brace section forms an X in a rear part of the garment and said bottom-rear portion of the brace section includes the two bottom legs of the X (see annotated Figure of Gilmore).

To claims 9 and 10 and the limitations that “the garment is a female garment” and “the garment is a cycling garment,” respectively, Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art is capable of performing the intended use, then it meets the claim.

Claim 5 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Gilmore in view of Dudenhoeffer and Trutna (as applied to claims 1 and 4, above) and in further view of US Pub No. 2010/0095432 Liou.
To claim 5, the modified invention of Gilmore (i.e. Gilmore in view of Dudenhoeffer and Trutna, as detailed above) teaches a sports garment as recited in claims 1 and 4, above.
The modified invention of Gilmore does not expressly teach a sports garment wherein the shorts comprise an inner seat pad located in a seating area.
However, Liou teaches a sports garment wherein shorts comprise an inner seat pad (20) located in a seating area (see all Figures; paras. 0021-0026).
The modified invention of Gilmore and Liou teach analogous inventions in the field of garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Gilmore to include an inner seat pad as taught by Liou because Liou teaches that this configuration is known in the art and provides cushioning for supporting and protecting the genitals of the user (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732